Case: 3:21-cv-00096-wmc Document #: 53-2 Filed: 08/11/21 Page 1 of 4




             EXHIBIT B
      Case: 3:21-cv-00096-wmc Document #: 53-2 Filed: 08/11/21 Page 2 of 4
                                                                               ATTORNEYS AT LAW
                                                                               Niles Berman                Andrew J. Parrish
                                                                               Stuart G. Mondschein        Thomas J. Zaremba
                                                                               William P. O’Connor         Denis R. Vogel
                                                                               Rhea A. Myers               David A. Bolles
                                                                               Mary Beth Peranteau         Sarah A. Arbaje
                                                                               Jessica J. Shrestha         Jennifer F. Budzien
                                                                               Justin W. Chasco            Kari J. Fasulo




                                                   July 29, 2021
Sent Via E-Mail and U.S. Mail
Sabrina Chandler, Manager
Upper Mississippi National Wildlife and Fish Refuge
U.S. Fish and Wildlife Service
102 Walnut Street, Suite 204
Winona, MN 55987


Dear Ms. Chandler:

        I am writing on behalf of the three utilities (the “Companies”) that co-own and are
developing the Cardinal-Hickory Creek project (“Project”). The purpose of this letter is to
inquire whether the U.S. Fish & Wildlife Service (“Service”) would agree to provide expedited
consideration of an exchange of lands on the terms outlined below as an alternative to the
Companies’ pending proposal for an amended right-of-way to accommodate the Project’s
crossing of the Upper Mississippi River National Wildlife and Fish Refuge (“Refuge”).

        The current Administration’s support for extensive, prompt development of new
transmission lines for conveyance of electricity from renewable energy generators has prompted
discussions among stakeholders and policymakers regarding measures necessary to authorize and
construct essential electric transmission infrastructure while conserving environmentally
sensitive resources and lands, including public lands such as those in the National Wildlife
Refuge System.

        Timely completion of the Project is critical to transmission of large amounts of wind and
solar generation on the Midwest’s power grid. The Project is an essential part of a portfolio of
transmission projects that will increase system efficiency, reduce congestion, cut cost, decrease
the likelihood of future blackouts, reduce carbon emissions by 9 to 15 million tons annually,
create jobs in the region, and meet specific state and federal public policy objectives related to
renewable energy. As of May 26, 2021, 55 renewable generators in six states with a combined
capacity of 9,773 MW are waiting for completion of the Project to go into service or to be able to
operate at full capacity. These generators and regional grid operators are counting on completion
of the Cardinal-Hickory Creek project no later than the end of 2023.

        Since 2012, the Companies have been working with the Service to acquire a new right-
of-way for the Project to cross the Refuge, allowing the removal of two existing transmission
lines in the Refuge and restoration of valuable habitat. The Service issued a right-of-way (ROW)
for the Project in 2020 (“2020 ROW”). The Companies applied on March 1, 2021, for a new,


         44 East Mifflin Street   | Suite 1000   | Madison, WI 53703   | 608.255.7277   | wheelerlaw.com
      Case: 3:21-cv-00096-wmc Document #: 53-2 Filed: 08/11/21 Page 3 of 4




shorter ROW crossing the Refuge to avoid a Native American cultural resource site. At that time,
the Companies noted that they needed to know within six months whether the Service would
approve the new ROW, a deadline that would allow the Companies to maintain the Project’s
construction schedule while also meeting the spirit and letter of the Programmatic Agreement
governing Project-related National Historic Preservation Act compliance.

        Regrettably, the Service has not been able to commit to a timeline for completion of its
decision making for an amended ROW. Given the probability of further delays related to
acquisition of a new ROW through the Refuge, the Companies recently announced a one-year
delay in construction of the Project in the Refuge, with work now slated to commence in October
2022.

        The Companies’ schedule-related concerns have been compounded by recent
developments in the current litigation. To avoid further delays, and in light of the broader
national policy to promote new transmission development, the Companies have concluded that a
land exchange with the Service on the terms described in this letter could be completed more
promptly than the current right-of-way proceedings, while securing equal or greater benefits for
the Service and Refuge. The Companies understand that the Service has broad discretion under
16 U.S.C. § 668dd(b)(3) to exchange lands, subject to certain conditions related to value, and
favors exchanges in fee over conveyance of use rights where the option is available and
appropriate.

        The Companies would fully support transferring to the Service the 30-acre “Wagner”
parcel and surrendering and restoring the existing rights-of-way within the Refuge at the
Stoneman crossing used for ITC Midwest LLC’s 161kV line and Dairyland Power Cooperative’s
69kV line in exchange for the roughly 19-acre segment of Service-owned land that would be
needed for the ROW the Companies requested on March 1, 2021. The Companies would
commit to manage the transferred corridor lands in full accord with the vegetation management
protocols identified by the Service as a condition for use of the same lands via a right-of-way.
The Companies would also restore the lands at the Stoneman crossing in accordance with
Cardinal to Hickory Creek Transmission Line Project –Final Restoration Plan for the Upper
Mississippi River Refuge near Turkey River, Iowa, attached to the 2020 ROW Permit as Exhibit
2.

        The Comprehensive Conservation Plan (“CCP”) for the Refuge highlights the desirability
of land exchanges as a tool to adjust land ownership in and around the Refuge for the benefit of
the Refuge. Upper Mississippi River National Wildlife and Fish Refuge CCP (Oct. 2006), at 13,
and identifies the land that surrounds and includes the Wagner parcel as a high priority target for
acquisition by the Service. See CCP EIS App. G, p. 547 (Defining “Resource Classification A”
as “High value fish and wildlife habitat which is unique and irreplaceable on a national basis or
in the ecoregion.”); id. p. 557 (designating potential land protection area 11.7 as Resource
Classification A). The General Accounting Office has recommended use of land exchanges by
the Service to accommodate developmental and other interests while improving management of
the Refuge. U.S. Gov’t Accountability Office, GAO-RCED-89-196, National Wildlife Refuges:
Continuing Problems with Incompatible Uses Call for Bold Action, p. 81 (1989).
      Case: 3:21-cv-00096-wmc Document #: 53-2 Filed: 08/11/21 Page 4 of 4




        The Companies believe that this approach merits prompt consideration by the Service. If
the Service agrees to pursue this approach, the Companies will refrain from using the 2020 ROW
while exchange-related efforts are underway and appear headed toward a timely, mutually
satisfactory outcome. The Companies would withdraw their March 1, 2021 application for a
new ROW and quitclaim the September 2020 ROW upon successful completion of the land
exchange.

        The Companies would also seek to confirm that our proposed land exchange would not
require any additional approvals from the Service for the Companies to use the lands within the
authorized boundaries of the Refuge owned by the U.S. Army Corps of Engineers’ (“Corps”) for
which the Corps issued an easement on September 23, 2020. The Companies would also request
assurance that a land exchange would not delay completion of the Environmental Assessment
currently under development by the Rural Utilities Service related to the Project.

       Thank you for your consideration of this proposal. We look forward to discussing it with
you. Please do not hesitate to contact me with any questions regarding the content of this letter.



                                             Sincerely,

                                             WHEELER, VAN SICKLE & ANDERSON, S.C.




                                             __________________________________________
                                             Justin W. Chasco
                                             44 E. Mifflin Street, Suite 1000
                                             Madison, WI 53703
                                             Tele: 608.255.7277
                                             Fax: 608.255.6006
                                             E-Mail: JChasco@wheelerlaw.com

                                             Attorneys for Dairyland Power Cooperative
